Name: Commission Regulation (EEC) No 3583/86, of 24 November 1986, concerning the stopping of fishing for cod by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/6 Official Journal of the European Communities 26. 11 . 86 COMMISSION REGULATION (EEC) No 3583/86 of 24 November 1986 concerning the stopping of fishing for cod by vessels flying the flag of die United Kingdom 23 November 1986 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as last amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 3221 /86 (4), provides for cod quotas for 1986 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions VII excluding VII a, VIII, IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quota allocated for 1986 ; whereas the United Kingdom has prohibited fishing for these stocks as from HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of ICES divisions VII exclu ­ ding VII a, VIII, IX and X ; CECAF 34.1.1 (EC zone), by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom are deemed to have exhausted the quota allocated to the United Kingdom for 1986. Fishing for cod in the waters of ICES divisions VII exclu ­ ding VII a, VIII, IX and X ; CECAF 34.1.1 (EC zone) by vessels flying the flag of the United Kingdom or regis ­ tered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1986. For the Commission Antonio CARDOSO E CUNHA Member of the Commission ') OJ No L 220, 29. 7. 1982, p. 1 . 0 OJ No L 361 , 31 . 12. 1985, p. 42. (3) OJ No L 361 , 31 . 12 . 1985, p. 5 . M OJ No L 300, 24. 10 . 1986, p. 2.